Title: To Thomas Jefferson from Joseph Delaplaine, 15 January 1821
From: Delaplaine, Joseph
To: Jefferson, Thomas


Dear Sir,
Philadelphia
15 Jany 1821
I had the honour, some considerable since, of sending to you, for your kind acceptance, in the name of the author, a poem by my friend Mr Charles Mead.From a gentlemen of your Distinguished Character, and well known cultivated taste, I know it would be gratifying to Mr Mead to receive an opinion of this little production, which I hope it will not be very inconvenient to you to give.—With every assurance of respect & consideration I am D Sir. Your obed SrJoseph Delaplaine